FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         Nos. 1D18-465
                              1D18-1006
                  (Consolidated for disposition)
                 _____________________________

TEVIN BALDWIN,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Escambia County.
Ross M. Goodman, Judge.

                          May 16, 2019


PER CURIAM.

     Tevin Baldwin appeals from the judgments and sentences
imposed after the trial court found that he violated several
conditions of his probation. We reject Baldwin’s argument that
there was insufficient evidence to establish that he violated
condition five of his probation by committing three new drug-
related offenses. But Baldwin correctly asserts that the State
failed to establish the remaining violations with evidence other
than hearsay. See Rodgers v. State, 171 So. 3d 236, 238 (Fla. 1st
DCA 2015) (hearsay evidence is admissible in violation of
probation hearings, but hearsay evidence that is not corroborated
by non-hearsay evidence is insufficient to establish a violation of
probation). We nonetheless affirm the revocation of Baldwin’s
probation and the resulting sentences because it is clear from the
record that the trial court would have made the same decision
based solely on its finding that Baldwin committed three new law
violations.

     We note that the revocation order does not conform to the trial
court’s oral pronouncement that Baldwin violated condition five of
his probation on three occasions. We therefore remand this matter
to the trial court with directions to enter a corrected revocation
order that conforms to the oral pronouncement on condition five
and omits the findings that Baldwin violated the other conditions
of probation.

    AFFIRMED and REMANDED with instructions.

ROBERTS, RAY, and WINSOR, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and Lori A. Willner, Assistant
Public Defender, Tallahassee, for Appellant.

Ashley Moody, Attorney General, and Barbara Debelius, Assistant
Attorney General, Tallahassee, for Appellee.




                                 2